It is not required that the proof show that the offense was committed on the date charged in the indictment. The statute obviates this common law necessity. Code of Crim. Proc., Art. 451, subdivision 6. Perjury is not an exception to this rule. Lucas v. State, 27 Texas Crim. App. 323; Underhill's Crim. Ev., 3rd Ed., Sec. 81, note 8; Vernon's Tex.Crim. Stat., Vol. 2, p. 196, note 11.
To meet the legal demand in a perjury case that there be proof that the false testimony was given in a judicial proceeding, the record in the case in which the perjury is charged to have been committed is admissible in evidence. The purpose of its introduction should be so limited that it may not be appropriated by the jury to proof of the perjury. Davdson v. State, 22 Texas Crim. App. 373; Washington v. State, 23 Tex.Crim. Rep.; Rose's Notes on Tex. Rep., Vol. 5, p. 614.
The court in the present case did not refer to the judgment in the charge, but in qualifying the bill, made it clear that it was only shown that, in the Simpson case, a judgment was entered and that the nature of the judgment or result of the trial was not made known to the jury. Taking note of the purpose for which it was *Page 398 
lawful to introduce the judgment and for which it was used in the present case, the fact that the judgment was subsequently reversed is immaterial.
The motion is overruled.
Overruled.